                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,

                   Plaintiff,

v.                                                Case No. 21-MJ-593-JFJ

BENJAMEN SCOTT BURLEW,

                    Defendant.

                           Motion for Detention Hearing

     COMES NOW the United States of America, pursuant to 18 U.S.C. § 3142(e)

and (f), and hereby requests that the Court hold a hearing pending trial to determine

whether any condition, or combination of conditions, as set forth in 18 U.S.C. §

3142(c), will reasonably assure the appearance of the Defendant as required and the

safety of any other person and the community.

       Dated this 19th day of August, 2021.

                                       Respectfully submitted,

                                       CLINTON J. JOHNSON
                                       ACTING UNITED STATES ATTORNEY


                                       /s/ Joel-lyn A. McCormick
                                       Joel-lyn A. McCormick, OBA No. 18240
                                       Assistant United States Attorney
                                       110 West Seventh Street, Suite 300
                                       Tulsa, Oklahoma 74119
                                       (918) 382-2700
